Citation Nr: 1620560	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-18 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sciatica of the left leg.

2.  Entitlement to service connection for stroke residuals.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a right shoulder replacement.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States






WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1974.  He also served in the U.S. Air Force Reserve until retirement in May 1999, presumably with periods of active duty service (ACDUTRA) and inactive duty service (INACDUTRA).

This appeal is before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part denied service connection for a right shoulder replacement with osteoarthritis, sciatica of the left leg, stroke, right knee degenerative joint disease, and lower back pain.

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 Travel Board hearing, and a transcript of this hearing is of record.

The issue of service connection for right shoulder replacement is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for left leg sciatica, stroke residuals, a right knee disorder, and a low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal concerning the issue of entitlement to service connection for sciatica of the left leg have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of appeal concerning the issue of entitlement to service connection for stroke residuals have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of appeal concerning the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of appeal concerning the issue of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a February 26, 2014, letter, the Veteran requested that his claims be discontinued.  He confirmed the withdrawal of all issues, except the claim for service connection for a right shoulder disorder, at his March 2016 Board hearing.  Hence, as there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for sciatica of the left leg is dismissed.

The appeal of the issue of entitlement to service connection for stroke residuals is dismissed.

The appeal of the issue of entitlement to service connection for a right knee disorder is dismissed.

The appeal of the issue of entitlement to service connection for a low back disorder is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Under 38 C.F.R. § 3.159(c)(4) (2015), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran contends that his right shoulder disability is a result of working on aircrafts as an aircraft maintenance officer during active duty service, which required climbing engine stands; lifting heavy objects overhead; climbing side ladders on aircrafts to reach the cockpit area; and moving bags, heavy equipment, ground power units, and power cords.  He stated that he first noticed problems with his right shoulder around 1967 to 1970, and that the repetitive motions and activity caused him to start feeling pain that would go away.  However, the pain progressively got worse over the years and eventually limited the motion of his right shoulder and arm.  He stated that he did not seek medical treatment during active duty service and that he did not seek treatment from reserve military staff due to the fear of jeopardizing his employment and mobility status.  However, he sought private medical treatment in 1999 when the pain and limited movement became severe.  He had a total right shoulder replacement in March 2000, and still has some limited movement and some shoulder pain about once or twice a month.  See VBMS, 10/9/09 Statement in Support of Claim; 7/19/10 NOD; 3/16/16 Hearing Testimony.

In the July 2010 Notice of Disagreement and July 2013 VA Form 9, the Veteran noted his disagreement with the June 2010 rating decision due to the RO's failure to consider his service as an Air Force Reservist and as a Federal Air Reserve Technician from 1974 until 1999.  However, service connection is granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) (West 2014); 38 C.F.R. § 3.6 (2015).  Therefore, the Veteran cannot be service-connected for a disability that was caused by reserve duty outside of ACDUTRA or INACDUTRA, or by post-service civilian employment.

The Board finds that the first McLendon requirement of competent lay or medical evidence of a current diagnosed disability is met.  The Veteran was diagnosed with right glenohumeral joint osteoarthritis before having a total right shoulder replacement in March 2000.  The Veteran also reported persistent pain and limitation of motion of his right shoulder both in-service and post-service.

Additionally, affording the Veteran all reasonable doubt in his favor, the Board finds that an in-service event, injury, or disease is established for purposes of determining whether a VA examination is warranted.  The Veteran's DD Form 214 reflects the Veteran's military occupation specialty was aircraft maintenance officer, which the Veteran states required repetitive physical movements, including climbing, dragging heavy objects, and lifting them overhead.  He also reported right shoulder pain starting in the late 1960s or early 1970s in his Travel Board testimony and in an August 1996 private treatment record, 13 years before he filed his claim.  See VBMS, 10/9/09 Private Treatment Records (misc private TRs), p. 57.

The Board also finds that there is an indication that the Veteran's claimed right shoulder disability may be associated with his active duty service as there is an indication that the Veteran has had recurrent post-service right shoulder pain and limitation of motion.  Although the Veteran did not seek medical treatment specifically for his right shoulder until 1996, a December 1989 private treatment record notes occasional right shoulder discomfort.  Additionally, the Veteran reported no complaints or pain after his total right shoulder replacement but began complaining of increasing right shoulder pain in January 2011.  See 10/9/09 Private Treatments (misc private TRs) at 65; VBMS, 6/25/15 CAPRI, p. 42.

No VA examination was ever provided for the Veteran's right shoulder disability.  In view of the Veteran's contentions of chronic in-service and continuous post-service symptomatology, a possible connection between the reported symptomatology and in-service events is indicated.  As such, a VA examination must be obtained to provide an opinion as to the etiology of his right shoulder disability.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence in the interim.

2.  Afford the Veteran an opportunity to attend a VA examination by an appropriately qualified examiner to determine the etiology of the Veteran's right shoulder disability.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.  The examiner shall offer an opinion as to the following question:

Is it at least as likely as not (at least a 50 percent probability) that the Veteran's right shoulder disorder was incurred during or as a result of his active duty service from May 1967 to June 1974, or any other qualifying period of service?  Why or why not?  

The examiner should make all attempts to provide a nexus opinion based on the factual basis provided.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The AOJ shall then readjudicate the issues of entitlement to service connection for a right shoulder disorder.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


